2018 WI 89

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2018AP474-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against James Eric Goldmann, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        James Eric Goldmann,
                                  Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST GOLDMANN


OPINION FILED:          July 13, 2018
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                             2018 WI 89
                                                                     NOTICE
                                                       This opinion is subject to further
                                                       editing and modification.   The final
                                                       version will appear in the bound
                                                       volume of the official reports.
No.       2018AP474-D


STATE OF WISCONSIN                                 :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against James Eric Goldmann, Attorney at Law:

Office of Lawyer Regulation,                                              FILED
                Complainant,
                                                                     JUL 13, 2018
      v.
                                                                        Sheila T. Reiff
                                                                     Clerk of Supreme Court
James Eric Goldmann,

                Respondent.




      ATTORNEY         disciplinary     proceeding.           Attorney's         license

revoked.



      ¶1        PER   CURIAM.   We    review   a   stipulation          filed     by    the

Office     of    Lawyer    Regulation    (OLR)     and      Attorney       James       Eric

Goldmann pursuant to SCR 22.12.1               In the stipulation, Attorney

      1
          SCR 22.12 provides:

           (1) The director may file with the complaint a
      stipulation of the director and the respondent to the
      facts, conclusions of law regarding misconduct, and
      discipline to be imposed.     The supreme court may
      consider the complaint and stipulation without the
      appointment of a referee, in which case the supreme
                                                     (continued)
                                                                    No.        2018AP474-D



Goldmann   does     not    contest    that     he    committed     all    38    acts     of

professional misconduct alleged by the OLR.                       He also does not

contest that the revocation of his                    Wisconsin law       license is

appropriate    discipline          for   his        misconduct,     along        with     a

requirement that he comply with a monetary judgment obtained

against him by a client regarding unearned advance fees.

    ¶2     After     fully    reviewing        the     matter,     we    approve        the

stipulation    and        revoke     Attorney        Goldmann's     Wisconsin           law

license.      His   transgressions       leave        us   no   choice:         Attorney


    court   may  approve   the   stipulation,  reject the
    stipulation, or direct the parties to consider
    specific modifications to the stipulation.

         (2) If the supreme court approves a stipulation,
    it shall adopt the stipulated facts and conclusions of
    law and impose the stipulated discipline.

         (3) If the supreme court rejects a stipulation, a
    referee shall be appointed and the matter shall
    proceed as a complaint filed without a stipulation.

         (3m) If the supreme court directs the parties to
    consider specific modifications to the stipulation,
    the parties may, within 20 days of the date of the
    order, file a revised stipulation, in which case the
    supreme court may approve the revised stipulation,
    adopt the stipulated facts and conclusions of law, and
    impose the stipulated discipline. If the parties do
    not file a revised stipulation within 20 days of the
    date of the order, a referee shall be appointed and
    the matter shall proceed as a complaint filed without
    a stipulation.

         (4) A stipulation rejected by the supreme court
    has no evidentiary value and is without prejudice to
    the respondent's defense of the proceeding or the
    prosecution of the complaint.


                                         2
                                                                    No.     2018AP474-D



Goldmann has shown himself to be unwilling or unable to conform

his conduct to the standards that are required to practice law

in this state.          We also adopt the stipulated requirement that he

comply     with     his    client's         monetary     judgment      against      him.

Finally,    because       this    matter     is    being    resolved    without      the

appointment of a referee, and because the OLR has not sought

costs, we impose no costs.

      ¶3    Attorney Goldmann was admitted to the State Bar of

Wisconsin in 2013.              His most recent address on file with the

State Bar of Wisconsin is in Milwaukee, Wisconsin.                          According

to the parties' stipulation, Attorney Goldmann currently lives

in   Canada,      but    made    use   of    a    general    delivery     address     in

Milwaukee and an email account to receive the case documents in

this matter.

      ¶4    Attorney        Goldmann's        license       to   practice     law     in

Wisconsin is currently suspended.                 On June 15, 2017, this court

temporarily suspended his law license for his willful failure to

cooperate with the OLR investigation of this matter.                      In October
2017, his law license was administratively suspended for failure

to pay bar dues and assessments and failure to file the required

trust account certification.                The parties report that Attorney

Goldmann abandoned the practice of law in mid-2017.

      ¶5    Attorney Goldmann's work in ten client matters gave

rise to all but one of the misconduct claims in this case.                            It

is not necessary to describe the particular factual allegations

of   Attorney     Goldmann's       misconduct       in   each    client     matter;   a
synopsis will suffice.             Beginning in 2015 and continuing into
                                             3
                                                             No.     2018AP474-D



2017, Attorney Goldmann effectively abandoned the ten clients

identified in the OLR's complaint:            M.G. (Counts 1-4); S.M.C.

(Counts 5-7); A.L.R. (Counts 8-11); E.G.H. (Counts 12-16); C.H.

(Counts 17-21); R.C.M. (Counts 22-23); R.D.S. (Counts 24-26);

A.P. (Counts 27-30); S.D.Y. (Counts 31-33); and M.D.C. (Counts

34-37).    Attorney Goldmann undertook to represent these clients

in a variety of matters——criminal cases, civil cases, parental

rights cases, etc.——but he failed to take necessary actions on

their behalf.        Among other things, he failed to attend court

hearings; failed to file crucial documents; failed to comply

with court orders; failed to forward his clients' case files to

the   clients   or    successor   counsel;   failed   to    refund    unearned

advance fees; failed to be forthright about his actions; and

failed to respond to his clients' requests for information or

otherwise keep them updated on their cases.            Once the aggrieved

clients contacted the OLR, he failed to cooperate with the OLR's

investigation.

      ¶6   The remaining misconduct claim in this case (Count 38)
concerns certain false and misleading information that Attorney

Goldmann   gave      his   employing   law   firm   about    his     level   of

professional experience and success.            The firm included this

information on its website, with Attorney Goldmann's knowledge

and understanding.

      ¶7   Based on the foregoing, the OLR complaint alleged, and

the parties later stipulated, as follows:




                                       4
                                                                       No.     2018AP474-D



              Contrary to SCR 20:1.3,2 Attorney Goldmann failed to

               act    with    reasonable        diligence       and    promptness       in

               representing         a     client     in   the     following         client

               matters:       M.G. (Count 1), A.L.R. (Count 8), E.G.H.

               (Count 12), C.H. (Count 17), R.C.M. (Count 22), A.P.

               (Count 27), S.D.Y. (Count 31), and M.D.C. (Count

               34).

              Contrary      to     SCR    20:1.4(a)(3)3        and    (4),4    Attorney

               Goldmann       failed       to   keep      the    following          clients

               reasonably          informed     about     the    status        of    their

               matters       and    failed      to   promptly     comply       with     the

               clients'       reasonable           requests      for     information:

               A.L.R. (Count 9), E.G.H. (Count 13), C.H. (Count

               18), A.P. (Count 28), S.D.Y. (Count 32), and M.D.C.

               (Count 35).

              Contrary      to     SCR    20:1.5(b)(1)5        and    (2),6    Attorney

               Goldmann failed to communicate to R.D.S. in writing

    2
       SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."
    3
       SCR 20:1.4(a)(3) provides:     "A lawyer shall keep                             the
client reasonably informed about the status of the matter."
    4
       SCR 20:1.4(a)(4) provides:     "A lawyer shall promptly
comply with reasonable requests by the client for information."
    5
        SCR 20:1.5(b)(1) provides:

         The scope of the representation and the basis or
    rate of the fee and expenses for which the client will
    be responsible shall be communicated to the client in
    writing, before or within a reasonable time after
    commencing the representation, except when the lawyer
                                                    (continued)
                                            5
                                                     No.    2018AP474-D



               the scope of his representation, the basis or rate

               of his fees and expenses, or the purpose and effect

               of the advance fee paid to him (Count 24).

              Contrary to SCR 20:1.5(c),7 Attorney Goldmann failed

               to enter into a written contingent fee agreement

               with E.G.H. (Count 14).



    will charge a regularly represented client on the same
    basis or rate as in the past.     If it is reasonably
    foreseeable that the total cost of representation to
    the client, including attorney's fees, will be $1000
    or less, the communication may be oral or in writing.
    Any changes in the basis or rate of the fee or
    expenses shall also be communicated in writing to the
    client.
    6
       SCR 20:1.5(b)(2) provides:      "If the total cost of
representation to the client, including attorney's fees, is more
than $1000, the purpose and effect of any retainer or advance
fee that is paid to the lawyer shall be communicated in
writing."
    7
        SCR 20:1.5(c) provides:

         A fee may be contingent on the outcome of the
    matter for which the service is rendered, except in a
    matter in which a contingent fee is prohibited by par.
    (d) or other law. A contingent fee agreement shall be
    in a writing signed by the client, and shall state the
    method by which the fee is to be determined, including
    the percentage or percentages that shall accrue to the
    lawyer in the event of settlement, trial or appeal;
    litigation and other expenses to be deducted from the
    recovery; and whether such expenses are to be deducted
    before or after the contingent fee is calculated. The
    agreement must clearly notify the client of any
    expenses for which the client will be liable whether
    or not the client is the prevailing party. Upon
    conclusion of a contingent fee matter, the lawyer
    shall provide the client with a written statement
    stating the outcome of the matter and if there is a
                                                    (continued)
                                  6
                                                              No.    2018AP474-D



              Contrary      to   SCR    20:1.16(d),8     Attorney    Goldmann

               failed   to    timely    return   client   files,     or    refund

               unearned fees, or otherwise take steps to protect

               client interests during his representation of M.G.

               (Count 2), A.L.R. (Count 10), C.H. (Count 19), A.P.

               (Count 29), and M.D.C. (Count 36).

              Contrary      to   SCR   20:3.3(a)(1),9    Attorney    Goldmann

               knowingly     made   a   false    statement   of     fact    to   a

               tribunal during his representation of S.M.C. (Count

               5).




    recovery, showing the remittance to the client and the
    method of its determination.
    8
        SCR 20:1.16(d) provides:

         Upon termination of representation, a lawyer
    shall take steps to the extent reasonably practicable
    to protect a client's interests, such as giving
    reasonable notice to the client, allowing time for
    employment of other counsel, surrendering papers and
    property to which the client is entitled and refunding
    any advance payment of fee or expense that has not
    been earned or incurred. The lawyer may retain papers
    relating to the client to the extent permitted by
    other law.
    9
       SCR 20:3.3(a)(1) provides: "A lawyer shall not knowingly
make a false statement of fact or law to a tribunal or fail to
correct a false statement of material fact or law previously
made to the tribunal by the lawyer."


                                        7
                                                                  No.    2018AP474-D



              Contrary    to      SCR   20:3.4(c),10     Attorney        Goldmann

               knowingly     and    without       justification     disobeyed     a

               court's order during his work on the E.G.H. matter

               (Count 15).

              Contrary to SCR 20:3.4(d),11 Attorney Goldmann failed

               to make a reasonably diligent effort to comply with

               a legally proper discovery request during his work

               on the C.H. matter (Count 20).

              Contrary    to      SCR   20:7.1(a)      and     (b),12    Attorney

               Goldmann    made     false    or    misleading     communications

    10
       SCR 20:3.4(c) provides:   "A lawyer shall not knowingly
disobey an obligation under the rules of a tribunal, except for
an open refusal based on an assertion that no valid obligation
exists."
    11
       SCR 20:3.4(d) provides: "A lawyer shall not in pretrial
procedure, make a frivolous discovery request or fail to make
reasonably diligent effort to comply with a legally proper
discovery request by an opposing party."
    12
         SCR 20:7.1 provides:

         A lawyer shall not make a false or misleading
    communication about the lawyer or the lawyer's
    services.   A communication is false or misleading if
    it:

         (a) contains a material misrepresentation of fact
    or law, or omits a fact necessary to make the
    statement considered as a whole not materially
    misleading;

         (b)   is   likely  to   create  an   unjustified
    expectation about results the lawyer can achieve, or
    states or implies that the lawyer can achieve results
    by means that violate the Rules of Professional
    Conduct or other law.


                                         8
                                                                      No.     2018AP474-D



               about   himself      and       his    legal    services       to    R.D.S.

               (Count 25).

              Contrary to SCR 20:7.1(a), (b), and (c),13 Attorney

               Goldmann    made     false      or    misleading       communications

               about     himself     and       his    legal        services       to   his

               employing     law     firm,          which    then      included        the

               information that Attorney Goldmann provided on its

               website (Count 38).

              Contrary     to     SCR     20:8.4(c),14        Attorney        Goldmann

               engaged      in      dishonesty,             fraud,         deceit,      or

               misrepresentation during his work on the M.G. matter

               (Count 3) and the S.M.C. matter (Count 6).

              Contrary    to      SCR     22.03(2)15        and     SCR     22.03(6),16

               enforced     via     SCR 20:8.4(h),17           Attorney        Goldmann

    13
       SCR 20:7.1(c) provides: "A lawyer shall not make a false
or misleading communication about the lawyer or the lawyer's
services. A communication is false or misleading if it compares
the lawyer's services with other lawyers' services, unless the
comparison can be factually substantiated."
    14
       SCR 20:8.4(c) provides:  "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."
    15
         SCR 22.03(2) provides:

         Upon commencing an investigation, the director
    shall notify the respondent of the matter being
    investigated unless in the opinion of the director the
    investigation of the matter requires otherwise.    The
    respondent shall fully and fairly disclose all facts
    and circumstances pertaining to the alleged misconduct
    within 20 days after being served by ordinary mail
    request for a written response.      The director may
    allow additional time to respond.    Following receipt
                                                    (continued)
                                          9
                                                              No.   2018AP474-D



                willfully failed to provide relevant information to

                the OLR in the following matters:            M.G. (Count 4),

                S.M.C. (Count 7), A.L.R. (Count 11), E.G.H. (Count

                16),    C.H.   (Count   21),    R.C.M.   (Count   23),   R.D.S.

                (Count 26), A.P. (Count 30), S.D.Y. (Count 33), and

                M.D.C. (Count 37).

    ¶8     In the stipulation, Attorney Goldmann states that the

stipulation did not result from plea bargaining, and that he

does not contest the facts and misconduct alleged by the OLR or

the discipline sought by the OLR.                Attorney Goldmann further

states   that   he     fully   understands     the   misconduct   allegations;

fully understands the ramifications should this court impose the

stipulated level of discipline; fully understands his right to

contest this matter; and fully understands his right to consult

with counsel.        Attorney Goldmann represents that his entry into



    of the response, the director may conduct further
    investigation and may compel the respondent to answer
    questions,   furnish   documents,   and   present any
    information deemed relevant to the investigation.
    16
       SCR   22.03(6)  provides:     "In   the  course  of   the
investigation, the respondent's wilful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."
    17
       SCR 20:8.4(h) provides:   "It is professional misconduct
for a lawyer to fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."


                                        10
                                                                        No.         2018AP474-D



the stipulation is made knowingly and voluntarily, and that his

entry   into     the    stipulation        represents    his        decision          not    to

contest the misconduct alleged in the complaint or the level and

type of discipline sought by the OLR.

      ¶9    Having      considered         this     matter,        we        approve         the

stipulation and adopt the stipulated facts and legal conclusions

of professional misconduct.                We agree that the revocation of

Attorney Goldmann's Wisconsin law license is in order.                               Attorney

Goldmann    has    engaged     in     a     widespread       pattern           of     serious

professional      misconduct        that     has     harmed     his          clients         and

tarnished the profession.            A sanction of revocation is clearly

supported   by    our    precedent.         See,     e.g.,    In     re      Disciplinary

Proceedings Against Gegner, 2017 WI 11, 373 Wis. 2d 192, 890
N.W.2d 581 (consensual license revocation based on 47 counts of

misconduct and other pending OLR investigative matters); In re

Disciplinary      Proceedings       Against       Cannaday,     2015 WI 11,     360
Wis. 2d 647,      859 N.W.2d 75         (revocation        for       76     counts         of

misconduct after attorney abandoned a significant portion of law
practice); In re Disciplinary Proceedings Against Kelly, 2012 WI
55, 341 Wis. 2d 104, 814 N.W.2d 844 (revocation for 51 counts of

misconduct); In re Disciplinary Proceedings Against Fisher, 2010
WI 45, 324 Wis. 2d 745, 785 N.W.2d 321 (revocation for 55 counts

of   misconduct    after    attorney        abandoned    law       practice);           In    re

Disciplinary      Proceedings       Against        Abbott,    2005 WI 172,     286
Wis. 2d 616, 707 N.W.2d 851 (consensual license revocation for

20 allegations of misconduct).


                                           11
                                                                 No.    2018AP474-D



      ¶10     We turn next to the issue of restitution.                 According

to the parties' stipulation, one of Attorney Goldmann's clients,

A.P., sued Attorney Goldmann in small claims court regarding

unearned advance fees that he had failed to return to her.                    A.P.

obtained a judgment in the amount of $1,653 against Attorney

Goldmann.      The parties stipulated, and we agree, that Attorney

Goldmann should be ordered to pay restitution to A.P. in the

amount of this judgment.

      ¶11     The parties' stipulation says nothing further on the

topic of restitution.         We note that, prior to any reinstatement

of Attorney Goldmann's Wisconsin law license, we will revisit

the   issue    of   restitution.        See   SCR    22.29(4m)   (any    attorney

petitioning for reinstatement from a disciplinary suspension of

six months or more is required to allege and demonstrate that

the attorney "has made restitution to or settled all claims of

persons     injured      or   harmed     by   [the    attorney's]      misconduct

. . . or, if not, the [attorney's] explanation of the failure or

inability to do so").
      ¶12     Finally,    because      Attorney     Goldmann   entered    into   a

comprehensive stipulation under SCR 22.12, thereby obviating the

need for the appointment of a referee and a full disciplinary

proceeding, we do not impose costs in this matter.

      ¶13     IT IS ORDERED that the license of James Eric Goldmann

to practice law in Wisconsin is revoked, effective the date of

this order.

      ¶14     IT IS FURTHER ORDERED that the June 15, 2017 temporary
suspension of James Eric Goldmann's license to practice law in
                                         12
                                                                        No.   2018AP474-D



Wisconsin, due to his willful failure to cooperate with the

Office of Lawyer Regulation's investigation in this matter, is

lifted.

      ¶15   IT    IS     FURTHER        ORDERED        that     the     administrative

suspension of James Eric Goldmann's license to practice law in

Wisconsin, due to his failure to pay bar dues and assessments

and   his   failure      to    comply    with     trust       account    certification

requirements, will remain in effect until each reason for the

administrative         suspension       has     been     rectified       pursuant     to

SCR 22.28(1).

      ¶16   IT IS FURTHER ORDERED that James Eric Goldmann shall

pay   restitution       consistent       with    the     $1,653       judgment   issued

against     him   and     in    A.P.'s        favor     in    connection      with   the

misconduct described herein.

      ¶17   IT IS FURTHER ORDERED that James Eric Goldmann shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

revoked.
      ¶18   IT    IS     FURTHER    ORDERED           that    compliance      with   all

conditions of this order is required for reinstatement.                              See

SCR 22.28(3).




                                          13
    No.   2018AP474-D




1